Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 1 of 52



                    UM TED STA TES D ISTW CT C O U R T
                     SO U TIIER N FLO R IDA D ISTRICT


   M ichelle Hudson Hale                                            FILED Bv f6S                 D.c.
   Plaintiff                                                                FE8 11 2221
                                                                             ANGELA E.NOBLE
     VS                                                                     CLERK U S DIS'ECT:
                                                                            s.D.ofrFkA.-w.aa.
   Com putershare

   D efendant
                                                    JURY TRIAL D EM AND




                          C O M PLA G T

  M ichelleR Hudsow plainti/ intheabovestyledcause,suesabovereferenced
  defendnntts)forassise gintheàansferofproperty,bsnkandtrustaccotmtsofwhom
  belonged to theplaintr shusband beforebeing granted o theplaintiff,wifeand heirof
  the estteleftto theplaintif. Such item sw ere confiscated by said defendantswho
  willfully,spitefully andintentionally obtained necessary docum entqgiving ownersM p
  to BP stock. Theplaintifflea ed in 2020 thatsuch lllegalprobateauthority wasgiven
  to known associateswho had no legal rightto allow forsuch transferofBP stock.n e
  defendanà worked togetherorseparately to exchangenecessary ownership rights
  between partiesnecessary to changz,tansferorrelinquish ownership ofaccountq
  belongingto the plaintif and stopping accesstothose ôlndsto dategiving cause for
  thislegalaction which hcludesthe follow ing remsonsforstating a claim :
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 2 of 52




   =
   I               JU R ISD ICTIO N /V EN U E

  1.         Title 28Section 1391(b)US Code FRCP -
             Jurisdiction ùnderU.S.Code Tille 28 Pad IV


             C hapter85 -Code 1332.

   2.         This action also applies to Jurisdiction ofPerson-w hich

            givesJurisdiction regardlessofIocation oféersons and
             is applicable to Diversity Actions regarding locations of

             persons regardless ofIocation.


 3.          The U.S.Constitution provides forconcurrentfederél

             Jurisdiction in actions betw een citizens ofdifferentstates.

             Case Reference Strawbfidgev.Curtis7 U.S.267 (1806).

 4.          ProperVenue is applied as itrelates underSection

             139 (b)(2),applicable todistrictswherefuture harm



 3.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 3 of 52




               PLA INTIFF/PA RTIES


        1.   PlaintiffMlchelle Hudson Hale,is a citizen ofthe U.S.,

             and has been since bidh,the Plainti# currently

              resides in M iam i,Florida.



       7.    Aljoiner padies,are Children ofHale & Hudson.
             Additionalparties m ay be added during the course of

             this procedure w here necessary.


       8.    AjoinerCases associatedtothiscomplaintconsistsof
             Chase Bank -Case#14-32293 CA 24,C ivilCourtM iam i,


             Florida,Q iam iDade County,and W ells Fargo Bank,

             Case# 1:15-CV-20287-D PG ,FederalCoud,M iam iFlorida,

             M iam iDade County.



 2.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 4 of 52




                          D EFE N DA NTS



       W ilm erHale & Hale Dorrare both Law Firm s Iocated at60 State

  Street,Boston Ma,02109,Owned Silkerbridge- X com pany thatmanaged

  investm ents and Advisors.


  2.     .schm idt& Federico.R C .- Law Firm Located at200 Berkeley

  Street,17th Floor, Boston M a 02116 info@ schm idt-federico.com


  3. W ells Fargo Bank,A Banking Institution,has corporate

       offices are located at1156 Avenue O fThe Am ericas,N .Y. N .Y,10036

  4. Adkins,Kelston,Javez PC,is a Iaw firm Iocated at

        90 CanalStreet,#500 éoston,Ma,02114.

  5. Choate Hall& Stew ad LLP,is a Iaw firm located at

        Two InternationalPlace,Boston,M a 02110.


  6.     Chase Bank

         45 W allStreet NY, NY 10005


  4.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 5 of 52




  111. R EA SO N FO R STATIN G A C LA IM

         1.             TORT FAAbD
  Defendants are able to keep controlofthe Hale Estate ofw hich they,             -


  M anipulated and controlled before W illiam Schm idtw ould be granted
  PersonalRepresentative status and Estate controlin 2017 necessaq
                         -          --


  to controland sellrem aining assets and the follow ing actions ofthe
                    -


  Defendants can validate know n fradulentactivitv as itoedains to the
  Peter R Hale Estate and Trustare consistentsince m y know ledge of
  such activity w hich began in 2007 and are as follow ::


  A.    Silyerbridge.,a corporation,owned byW ilmerHale,and aIIDefendants
  refused to Iiquidate the accounts belonging to Plaintiff'
                                                          s husband before his death.

 Those acèounts were transfefred to MichaelFay before and afterhis death with the help

 ofW ilm erHale,A Newly appointed PefsonalRepresenative, W illiam Schm io would

 M ake itpossible to continue theirforty yearpractice ofhaving com plete controlof
 the PeterR Hale Estate , bank accounts,trustaccountsand stocks

 Exclusively and continue to refuse to surrenderholdings to the

 Plainti#,before orafterthe death ofhusband PeterR.Hale.



 MichaelFayandWilliam Schmidtwould admitafakewiilintorecofdnecessaryfof
 obtaining controlofassets rem aining orspent.That was once a partofthe PeterR

 Yale estate. This unethicaland iilegalpractlce violates SEC Rules

 (15c1-7), and the Securities Exchange Act0f1934,which pfohibits a pefsonfrom
 using a m anipulgtive,deceptive,orotherfraudulentdevice''- to com plete a
 5.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 6 of 52




  securitiestransaction. The rule is codified at17 C.F.R.240.15c1-7. 17 CFR
                                   '
      .                                 .                .


  270.17j-1-3(2)-(3),(4)and (5),andthe PersonalInvestmentActivitiesOf
                                                     N



  Inv:stmentCompany Personnel,
  SEC Antifraud Rule206(4)-8forAdviserstoPooled InvestmentVehicles,The
  Investm entAdvisers Actof1940,Rule 204A-1,The Investm entCom pany ActOf1940,

  requiring disclosure offinancialcondition and investmentpolicy when stocks are sold,

  The Investm entAdvisers Actof1940, and the Dodd-Frank W allStreetReform and

  The ConsumerProtectioù Actof2010,including disclosure and transparency.

  There have been actscomm itted by Defendantts),thatviolate allFederalSecurities
  Lawsincluding,theSecuritiesActOf1933,(15U.S.C.77a-aa),theSecuritiesExchange
 Actof1934     (15 U.S.C.78a-m),the Sabanes-oxley Actof2002 (Pub.L.107-204,116
  Stat.745 (2002),The InvestmentCompanyActof1040(15 U.S.C.80a),the lnvestment
 AdvisorsActof1940 (15 U.S.C.80b),TitleV ofthe Gramm-Leach-BlileyAct(Pub.L.
  106-102,113 Stat.1338 (1999),the BankSecrecyAct(3IU.S.C.5311-5314;
 5316-5332),as applied to fundsand investmentadvisors,any and aIIrulesabove that
 have been adopted by the com m ission orthe Departm entOfTreasury.


  ltis notcedain ifeach holderofSilverbridge Securities becam e the sole ownerofeach

  Individual stock holding in this accountorifthey were transferred aftersailorm erger.

 Ofthè Silverbridge Accounts held by W ilm erHale.


 2.       Necessaryforone to own securities,they m ustbe bought, and then tfàded
 6.
'




            Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 7 of 52
    V




                                                                                                                        '
        !
        i     between,holdersfoundintheWallstreetsecuritiesExchange.inthisinstancewe
        1
        I
        !
        i    '
              begjnwithsilverbridge aknownsnanceInvestmentcompany.
                                     ,                               '
                         .                     .                                                        .
    .
        (
        1

              Atsome pointChase Bank acquired possession and ofa Hale TrustStock from
        (     sources to be determ ined
        l                                .
                                             Theybecometransferagentswhocontrolwh-ocompletesa
                                                                         .


        !                                                                                                           '
        !     salesortransferofstock.                        .                                              .
        i
        !     3.Todothisonemust havebeengrantedtherightsnecessarytosellsecuritiesfor
        I
        j     clients,toreceivesservicefees,formanagementofstock
        I     A                                                                                     .
                 swellasacceptance ofpaymentwherebythatinitiate cap be paid and as a resultcan
              profitfrom buying and selling stock ow ned by anyone.Chase Bank,W ells Fargo Bank,

              were also on the Slverbridge Accountow ned by W ilm etHale Hale Dorc, ltis notknow                    '
                                                                                                .

        i    where substantialamounts ofmoneyfrom each accounttransferred to when thià Hale
        i
        I    TrustAccountwasliquidatedbelongingtoChaseBankandWellsFargowhoboth
        i
        !    suddenly are transferagents afterthe death ofM f.Hale.
        j    AIIStocksc
                      'an individuallyboughtand sold by anyone who employs a brokerwho
    '!
     j
     i      .conductbusinessas a brokerage company Brokersareempl
                                                         .
                                                                oyedbyCorps,are
     j       brokersorareworking independentlyto brokersales,                                '              .
     !                                                                           buys,trades,andare paidwith
        1
        I    commissions and fees ,from clients.
        j         '                                                                                                     .
        l                                                 '                                                                 ,


             4.       silverbridge,,was a corp,owned by W ilmerHale,item ploys brokers oruses
        !
        l    oqtside brokers to buy orsellstock, forprofi
                                                        t. Itmustpay outfeesand givespossible
        I
        !    com mission.Any companythatallowsformanysalesand tradesforclientsbecause                           '

        y                                                    .   .                                                      - .

        2
        ,    each sale orbuy generatesfees @nd orcdmmissions                 .
        i    7
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 8 of 52




  5.    Silverbridge.,a corporation,ow ned by W ilmerHale, refused to Iiquidate aII

  accountsupon requesttg selland trade stocks.Theychose to shutdown the business,


  Transferaccounts to an entity known only by the party,W ilm erHale and MichaelFay

  W ells Fàrgo Bank,Chase Bank,W ilmerHale Hale Dorq,and W illiam Schmidtwould
  Be majorparticipantsnecessarytofinalize dealsorattemptto finalize the sale,orallow
  third partiesto finatize realestate tfansactionsas itpertainedto thisestate.

  6. W ells Fargo Bank,Chase Bank and any one Defendantcould sales stock orreal
                             '                             .
                                                  ,



  estate belonging to the Hale estate,when ône mem berofthis group can obtain a

  PersonalRepresentative status.W illiam Schm idtwas the party who would subm ita will

 thatwas superseded by a willgranting is authority to the plaintift W ith this willwithheld

  from the Suffolk County Probate Court,com pete controlofassets rem ained in the

 possession ofthose who wanted to Iiquidate assets in the Hale TrustAccountaswell

 As assets leftby otherholdings from Hale Trusts belonging to Trusts ofpriorfam ily

 m em bers who Trusted assets to the Hale Trust.



  These unethicaland illegalpracticesviolateSEC Rules(15c1-7),TheSecurities
 ExchangeActof1934(TheAct)hrohibitsapersonfrom usingamanipulative,
 deceptive,orotherfraudulentdevice''to com plete a securities transaction. The rule is

 codifiedat17C.F.R.240.15c1-7.17CFR 270.17j-1-3(2)4(3),(4)and (5),Personal
 Investm entActivities OfInvestm entCom pany Personnel,

 SEC Antifraud Rule 20644)-8 forAdvisersto Pooled lnvestmentVehicles,the
 8.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 9 of 52



  InvestmqntAdvisersActùf1940,Rule204A-1,The InvestmentCompanyActOf1940,
  requiring disclosure offinancialcondition and investm entpolicy w hen stocks are sold,




 The Investm entAdvisersActof1940, and the Dpdd-Frank W aliStreetReform and

 Consum efProtection Actof2010,including disclosure and transparency.

 The same Plainti; involved in controlofthe estate and taking on Trustee duties and
 actively participating,com m unicating and m aking decisions regarding sales,trades and

 buys,before the death ofthe rightfulownerwould notrelinquish roles thereafter. They

  would continue the sam e pfactice with no oversight,having virtually unlim ited

 destruction to m anipulate accounts to obtain self-serving distributions to fulfilltheirown

 objectivestaking no considerationofthe financialIoss and burden placed on the
 plaintiff,causing harm to the Plaintiff, loss ofaccountholdings and having no record of

 transferand orsale ofeach stock holding,Yhis would resultin greateconomicloss,
  poorhealth and deathofhusband as alleqed in originalcasefilings regarding Chase

 Bank,and W ells Fargo Bank inJanuaryof2015.(See Cases).
        7.      Harm results when use ofaccountts),withoutthe approvalfrom the Iegal
 accountholderw ho is being denied access and use accounts thatshould belonging the

 Plaintiff,.The sam e funds were requested to payoffthe m ortgage ofhom e at168

 Bellingham St,Chelsea,Ma 02150.Italso ne:ded w heelchairaccess and the home at
                                                                       7
 168 Bellingham St,Chelsea,M a,02150,had 10-12 stairs in entrance and back ofhom e

 thatdid notprovide assess to home forpersons using a wheelchair. The hom e w ould
 go into foreclosure in 2015,or2016,exadtdate stillbeing researched as recorded
 9.
      Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 10 of 52

                               '
                                                                                     .




  I                                                                         .
  l
  1     regardingthesale aresillinIocationprocess Defendants,being totally responsible for
                                                            .
                                                                ,

  1
! l     home defaultwould go onto sellthe home asa resultofa forced defaultbeçausethe
  j                           '          .                           .                                .



  j     trusteerefusedtopaypastduemortgage,
  l
  1                                .                                 .

  I              8.       Had defendantts)complied to requeststo Iiquidate Silverbridge,this      '
                                                                                                          .



  j     objectivecouldhavebeenaccomplished.Accountsarestillindisarray.
  ,             9                                                                                         .
  I
  !
                 .
                      WilmerHalerefusedtogiveaccountofHaleNustPortfoliothatincluded
                                                                                .
                                                                                                              .

  l     Plaintiffs, fatherand grandfatherand possibly mother,now deceived,
  l                                                                                 andafterdeathof
  i     M c Hale  .




                10.       Silverbridge refused to provide m onthly statem ents forthe Hale Trusts,its

        notcedain how m any tim es stocks were sold,traded orboughtbutItis certain in
  l
  :     happened m any times
  1                                    ,   generatedfeesandcommissions,andsuchactscoptinuetothis
  1     day
  l        .
               Example,BRPLC,-ThePlaintiffreceivedIettersfrom WellsFargoBankandChase
  j                                                                             '
        Bank stating both were owners ofthe stock. This could only happen ifshares were sold

        by a brokerw ho splitthe accountbetween the two parties doing a split,
 i                    .
                                                                                     oradcounts
 5      were duplicated Itis notcertain who owns the account,who is the
                           .
 :

 j      transferagent,how manytimesithasbeenswitchedbetweentransferagents,who
        initiate buys,sells and transfers butrecords willshow m any transactions occurred.
 l              11    Example Zim m erHoldings sold this stock as welldividends from account
                             ,



 j      openedin2012,Plainti
                           ffwastol
                                  ditwastransferredtothemi
                                                         n2014,andwoul
                                                                     dpay
        dividendsforthis period only, W hen asking wheretransfercame,Fastold
 i      Computershare who isthe Iargesttransferagentforinvestmentdworldwide However,     .

        10.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 11 of 52




  Computershare would go on to refuse to disclose who transferred ownershiplo them .
  twastold Com pterharewastfansfvragentfo/stock heid by Chas: and W ells
  Fargo Bank and theywoulddenyaccountownership making itimpossible to
  Know the legaltransferagentwas.



   W ho transjerred the stockto Computershare is undisclosed asComputershare
  refuses to disclose any inform ation regarding sale,buying ortransferofthis account,

   butstates AirProducts & Chem icals,Raytheon and severalotheraccounts were sold

  ortraded,withoutthe Plainti; knowledge ofwho and when the transàctions were done

  as the Plainti# is the only person with the Iegalrightto m ake buy,orsellrequests. This
                                                     .




  activityisbeing donewith (3)to4)trustaccountsheldbyW ilmerHaletothisday,ifaII
  accountshave notbeenIiquidated byWilmerHale.Reference Exhibit(A),whichclearly
  shows m any selland buys transactions thatwere once partofthe Silverbridge Account.


        12. There is a failure to m anage accounts necessary to com ply to

  requests forclosure ofaccounts upon requestofthe shareholderand

  Trustee PeterR Hale,ow nerofaccounts,dikidends,safe depositboxes,in

  accounts ofseveralfinancialand bank institutions.RealEstate,is also

  included in alleged m isuse pfsuch accounts necessary to enrich the needs

   anddesiresofDefendantts)who abandon aIIinterestsofPlainti#'s
  11.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 12 of 52




     financialand generalw ellbeing afterbeing senta Irrevocable Trust

      Am endm entto the originaltrustdocum entafterrefusalto send a copy of

     the revocable trust Docum ent.They w ould continue to close bank

 '
     Accounts and keep assets,and refuse to relinquish conttolofaccounts
             .




     As w ellas thQ Estate ofPeterR Hale before and aqerhi$ passing.




          13. In doing so,there is a clearviolation of federal

                 and state Securities Law s and Corporate Governing Laws

                 including the FraudulentInterstate Transactions

                 Pursuantto 15 US Code 779-Securities Actof1933,and

                 Section 11-2-detailing whatis required regarding a specific

                 Code ofEthlcs w hich prohibitSelfDealing Activity and

                 Conflict. AS w ellas the Dodd-Frank W allStreetReform and

                 Consum erProtection Act,Title V ll;w hich requires

                 Transparency,Accountability,according to Section 701 thru

                 Section 1021.


          12.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 13 of 52




   1111.    N EG LEG A N C E



             Plainti# is incorporated by reference the allegations of

             paragraph;1 through 41, as though fully setfodh herein.


             AIlosicers ofthe com panies took actions thatfailed to show

              adutyofcare Ioyalty and good faith in business and
                              ,
                                                                          /
                                                                          .''
                                                                           'j
                                                                            k


              including obligations to exercise good business practices




             ,   to acteffectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

             w ith basic term s ofcorporate interests as itapplied to

             accom m odating the needs ofthe stockholderand not
                                        83
             the needs ofthe corporation.

             The Corporationts)would go on to recklessiy act,
  97.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 14 of 52




                 haying fore knowledge,such actswillcause losses necessary
                 to disenfranchise the Plaintil. By choosing notto

                 Iiquidate accounts by selling aIIstockholdings and giving
                   '
             .


                 a check to the Plaintis,to use by the Plainti; in

                 2009, the Defendant,continued a reckless disregard for

                 the plainti#,having fullknow ledge such acts w illresultin

                 a Ioss ofstock holdings resulting from reckless m anagem ent.

                 Accounts rem ain di#icultto trace and recoverdue to a refusal

                 to disclose accountactivity by providing m onthly statem ents.

                 Defendants violated federaland state statutes,according to

                 UnfairBusiness Practices,(Business&mprof.Code 17200et
                 seq-).
                 AIIDefendants who are Corporations,w ith, officers,Iaw yers,

                 trustee's,directors,brokers and representatives ofw hom ,

                 engaged in transactions thatwould epd in a paym ent

                 to one ofthese parties forcom m issions,disbursem ents,

                 and paym entforopening,closing,transferring equity accounts




  98.
'

                        ''
                .
                    Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 15 of 52
    ;           .

            l       .                                               '                                          '   ,


j j                                           .                                             '
(       I                    -
        i
        t
I j                          suchasstocks,bonds,securi
                                                     ties,andrealestate.The Defendantts)
        j
        '
                                                                        '
        j                             are Iiable because the Corporation,being the controlling party
        !
        i
        !                             orpersonly),isliable forinjurycjused by a reMresentative.
        l                        y   C /             - W       p.
                                                                .
                                                                ,
                                                                y                   .   .   ,
                                                               s. v -' X .Y w'C.--
                                      /z-, y '                  g
        j                             The aintiswasharmedbyIosàofassets,Iossof
        !
        ;                             loss ofhusband as w ellas sulering from m etaland physical
        i
        i                             issues involved w ith a person w ith disabilities To be proven
                                                                                        .




                                      w ith m edicalrecords from initialdiscoveries.


        I
        l
        l
        i
        j                                                      '
        I
        I
        I
        l
        I

        I


                    '                                                                                          '
        y



        i



        S                                                                   ,                              '
        i                                                  '                                                   .
        j                                                               '       .                                  '
        j                                 .                                                            .
                             99.
    Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 16 of 52



1




I        V.            B R EEC H O F FID UC IA RY D UTY
l
                       Plaintiff is incorporated by reference the allegations of

                       paragraph;1 through 41, as though fully setfodh herein.

1
l                      AIloïcers ofthecompanies in question,owe plainti#ls)
l
E                      a duty ofcare,Ioyalty and good faith in business and
i
I                      fiducigry duty including obligations to exercise good
l
                       business practices,to actelectively in the operation of

I                      business ofthatGom pany and to actin the bestinterest
1
5                      ofthe stockholderand each com pany failed to com ply
l
l                      with basic term s ofcorporate interests as itapplied to
I
1
              -   -.
                       accom m odating-the-needs..ofthe-stockholder-and-not--. -..-

I                      the needs ofthe corporation. Defendants violated federaland
!
i                      36(b), The Investm:ntCompany Actwhich sjates,lnvestment
i
                       Com pany's have fiduciary duty w ith respectto the receiptof

                       com pensation for services.Therefore,a breach w illoccur

1
1
                       w hen an investm entC o.pays fees to advisors fortransactions
i
!
I     1oo
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 17 of 52




              thatcause a depletipn ofassets in the accountw hen the
                                                      '
                                                 .




              Plainti/ s trustee attorney is told by trustee

              to a (0)holding amountatthe time death ofPlainti#s husband.
              See Exhibit(E).
              Such acts cannotbejustified and no gains were made.
              .
                               '




              There w as notability to achieve a favorable rate ofreturn on

              the account.




                                               101.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 18 of 52




              Plaintiffincorporate by reference the allegations ofparagraph

              1 thrbugh 41.,as though fully setfodh herein.

             AIIolcers ofthe companies in question,owe plainti#ts)
              a duty ofcare,Ioyalty and good faith in business and

             fiduciary duty including obligations to exercise good

              business practices,to acteffectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

             w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

             the needs ofthe corporation.

              Defendants violated federaland state statutes,


              Plaintiff is incorporated by reference the allegations of

              paragraph 1 through 41, as though fully setfodh herein.



             AlIofficers ofthe companies in question,owe plainti#ts)
             a duty ofcare,Ioyalty and good faith in business 4nd

             fiduciary duty including obligàtions to exercise good
  102.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 19 of 52




              business practices,to acteffectively in the operation of

              business ofthatcom pany and to actin the bestinterest

             ofthe stockholderand each com pany failed to com ply

             w ith basic term s ofcorporate interests as itapplied to

              accom m odating the nveds ofthe stockholderand not

             the needs ofthe corporation.



              Defendantsviolated federaland state statutes,such as 36(b),
             The Investm entCom pany Actw hich states,an investm ent

             Com pany has a fiduciary duty with respectto the receiptof

             com pensation forservices.A breach w illoccurw hen an

             investm entCom pany goes on to

             pays fees to advisors fortransactions thatcause a depletion of

             assets in the accountw hen the Plainti/ s trustee attorney is

              told (0)holding amountatthe time death ofPlaintiffs husband.



             Such acts cannotbe justified and no gains were made.
              There w as notability to achieve a favorable rate ofreturn on
  103.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 20 of 52




        the account.

  Silverbridge sells its FinancialAdvisory Corporation in 2012.

  Itheld eccounts belonging to the PeterR Hale Revocable Trust,

  ow ned by Plaintiffs husband. P.O .A ., and Trustee authority w

  Was granted Plaintil,necessaryto assisted Husband,PeterR Hale in
  requesting sale and receiptoffunds-years before this sale occurred.

  W ilm erHale ow ned Silverbrdge, Controllers refuse to Iiquidate accounts,

  and transferfunds. Controllers engage in selfdealing,and a hostile take

  overofalIaccounts and assets w ithin the Hale Holdings by this com pany.

  Stock brokers,trustees,holding com pany associates,and its

  representatives to use and devise any schem e to bankruptaIIassetsxand

  holdings w ithin the PeterR Hale Revocable Trustas w ellas Trusts

  privately held forfatherjgrandfather,and possibly grandm otherand

  m otheqallnow deceased.


 This com pany had a duty to provide disclosure regarding the sale activity

  before and aqerthe sale and did not.Accounts are now in the possession

  oftrustee w ho worked forW ilm erHale during the sale,and w ere transferred

 to him and notthe shareholder,aqerthe sale. Itis clearthere was a sale
 104.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 21 of 52




  and purchase ofthe Hale TrustAccounts,There w ère no disclosures

  m ade from Trustee to date,norfrom W ilm erHale to date regarding sale,
                                                              '
                                       .

  and disposition ofHale accounts afterthe sale as the acts deliberately

  excluded the Plaintiff,w ho continued to Iiye and w as ow nerofthe

  propedy Iocaied at168 Bellingham Street,Chelsea,Ma 02150. No mail
  w as eversentto this address from W ilm erHale and M ichalFay w ho

  prevented sale ofhom e,ow nership ofa hom e w ith w heelchairaccess

  and paym entofback taxes,necessary to preventforeclosure buy keeping

  and w ithholding aIlaspets held w ithin the PeterR Hale Trust.

  W ells Fargo Bank,C hase Bank,Chase Bank,NA,w ere clients nam ed on

  Silverbridge StatementofHoldings Eyhibit(A). Theywould go on to hold
  accounts from the H4le Trustthathad to be transferred to them by

  W ilm erHale w hile stating no accounts in theirnam e belongs to the Hale

  TrustwhenitclearlystatestheywerepaidstockholdersoftheHaleTrust.
  Coum pershare,AST,are transferagents. Accounts from the Hale Trust

 w ould be transferred to them to hold,transferorsellattheirdiscretion.

                                105.
'
                                    ,   '
                                                                                  '
                .
                                                            '
                    Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 22 of 52    .


    p
                                    /                               .


            j                -,.'                . ,a               -                         .
                         AIIcontinuéd to refuse sale ofstock to Plaintif ,providé inform ation
                         regarding accounts,activities involving accounts,statem ents,as wellas
        .
            1
            I            any and aIIactivity pedaining to the Hale Trust,pastand present. AII
            l
i                        Corporations acted accordingly,aIIindividuals acted accordingly,w ho are

                             nam ed Defendants to this case. The Plaintil,continues to research these

                             activities w hich are aIIin violation ofthe Antifraud Provisions of CFR Title
                                                                                              '
            j                               y
: J
  '                          l7-chapter11-Pad 240 Section 240.13e-3,(a)and (1)thru 6. Going
  1                                                                               '
                         private transactions by cedain issuers ortheira#iliates.



            I                                                                                                .
- j
            I

            (                   '
            !                                                                         .


            I
            I                                                   '



                                                                                                             '
                     ,




                                                        '                                         .
                         .



                                                                                          '
                                                            ,



            '            106.



!
              Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 23 of 52

i
!
I .

          I     V I.       N EG LIG ENT IN FLICTIO N O F EM OTIO NA L
                                     D ISTR ESS

          I
          l
          1
          1                 Plaintif incorporate by reference the allegations ofparagraph
          I

          l                 1 through 36.,as though fully setforth herein.

                            Allomcers ofthe companies in question,owe plaintifqs)
      .
          l
          I
                            a duty ofcare,loyalty and good faith in business and
          l
          I                 fiduciary duty including obligations to exercise good

                            business practices,to actesectively in the operation of

                            business ofthatcom pany and to actin the bestinterest
          l
                            ofthe stockholderand each com pany failed to com ply
          1
          I
          I                 w ith basic term s ofcorporate interests as itapplied to
          1                 accom m odating the needs ofthe stockholderand not
          I


                            the needs ofthe corporation.
          i
          I
          I
          l
          !
                       There was no wayto suggestthe defendantts)would withhold
                       funds from accounts. ltbecam e clearaqerw eeks of

                       requests to sell. The haltto accountaccess stopped aI1thoughts

                       ofpursuing Iegal4ction,a POA and Iatera new TrustDocum ent
  l             1o7
' j                s
        Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 24 of 52

*j      '                       .   .                 .
                                                          .                         '
                                                                                               '




    I       .



    i
    l           and w illwould resultas ways to stop defendanqs)defiantand
    j                       .
    I
    '           illegalactivities.
    I
    1
    l           The plaintil had to actas padnerforM r.Hale in aIIbusiness
    i                                                         .

    J
    I
                transacti
                    .
                        onsthereaqer.Thi
                                       sjobwoul
                                              dnothavebeenaccepted    .


    l           ifknowinginadvance,therewouldbeawarwi
                                                    thWilmerHale.
    I
    i           NonThe Less thi
                              s would be the outcome.Thiswould cause
                           ,

    i
    J           daily activities ofthe Plaintil to exceed the three hourthreshold
    l
    '                                                 ?                         '
    l           required forpersons with a disabilty ofPlaintil. Thiswould cause

    1           greatpainanddistresstoentirebodyofthePlaintilwhohadto
                        .


    f           exercisedailyacti
                                vi
                                 tynecessarytokeepcashflow necessaryto
    l
    '
                pay forexpenses as they applied to the Hale household.
    i                                                                  .
    :           The unodhodox activities ofthe defendantwould cause m oving
    ;                                           '                               ,


    I
    1           severaltim es to otherstates as itw as dangerous to continue

    1
    l           li
                 ving wi
                       thoutacceqsinandoutpfthehome               .   The plaintil could not
    !
    J           assisthusband in and outofhom e due to disabilities and M r.Hale
    I                                           '
    !           felttoo constricted to the hom e which had on wheelchair access in
    !                                                                                              .
    l           and outofthe hom e How to care forM r.Hales disability w alking,
                                            .




    ,           financialand health issues as w ellas the Plaintif s proved quite
                                        '
x


    I       108.
         Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 25 of 52

    !




    I
    I            m entally and physically straining.
    l
    l
                 This efectw ould increase as husbands health deteriorated with the

                 currentcircum stance and a need form edialcare,also denied by the

    1            defendant,and financialuncekainties,created additionalmental
    I
    I
                 and physicalstrain as husband would continue to require
    1
    I
    1             hospitalization,
    1
    I
    i             som ething the W ilm erHâle associates w ere fully aw are w ould result
    l
    I
    I
                 from Iàck offunds necessary to obtain 24 hrAssisted Living Care.

    l
    1             The Plaintil, handles aIlasairs forthe Hale fam ily.
    !
    ;
.
    ;            A IIDefendants violated federaland state statutes,
    l
                  G ained paym entforfees and equity while atthe sam e tim e

    I             disenfranchising the stockholderand continuing to
    p
    l             access alIaccounts and m anaging accounts in a w ay

                 thatw ould enrich the com pany and notthe stockholder

                 form ore than the know n ten years such activity has
    I            taken place instead ofclosing aIIaccounts as of2010.
    I
    1
    :'
    I
    l
    l
           109.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 26 of 52




         A1lolèers ofthe companies in question,owe plaintifts)
         a duty ofcare,Ioyalty and good faith in business and

         fiduciary duty including obligations to exercise good

         business practiçes,to actelectively in the operation of

         business ofthatcom pany and to actin the bestinterest
                                         ''
                               .     =

         ofthe stockholder4nd each com pany failed to com ply

         w ith basic term s ofcorporate interests as itapplied to

         accom modating 1he needs ofthe stockholderand not

         the needs ofthe corporation.



         Defendantsviolated federalànd state statutes,such as 36(b),
         The lnvestm entCom pany Actw hich states,an Investm ent

         Com pany has a fiduciary duty w ith respectto the receiptof

         com pensation forservicei. Therefore,a breach w illoccur

         w hen an investm entC o.pays fees to advisors fortransactions

         thatcause a depletion ofassets in the accountw hen the

         Plainti/strustee attorney is told by trustee (0)holdings exist.
  110.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 27 of 52




  #..
    Ii-
      .
      k
      JFAILURETo UPHOLD A DUR OFFAIRNESS

              Plaintil incorporate by reference the allegations ofparagraph

              1through é1.,asthough fully setfodh herein.
              a duty ofcare,loyalty and good faith in business and
                                                J'
                                                .


              fiduciary duty including obligations to exercise good

              business practices,to actefectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand èach company failed to com ply

             w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

             th: needs ofthe corporation.



             AIIo#icers ofthe companies in question,owe plaintiffts)
             a duty ofcare,loyalty and good faith in business and

             fiduciary duty including obligations to exercise good

             business practices,to acte#ectively in the operation of

             business ofthatdom pany and to actin the bestinterest
                                122.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 28 of 52




              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accommodating the needs ofthe siockholder.
              Silverbridge sells its FinancialAdvisory Corporation in 2012.

              Itheld accounts belonging to the PeterR Hale Revocable Trust,

        ow ned by the Plainti#s husband. P.O .A ., and Trustee authority w as

        granted Plainti#,necessary to assisted Husband,PeterR Hale in

        requesting sale and receiptoffundsyears before this sale occurred.


        W ilm erHale ow ned Silverbrdge, Controllers refuse to Iiquidate

        and transferfunds. Controllers engage in selfdealing,and a hostile

        takeoverofallaccounts and assets w ithin Hale Holdings.



        Stock brokers,trustees,holding com pany associates,and its

        representatives to use and devise any schem e to bankruptassets

        and holdings w ithin the PeterR Hale Revocable Trustand Trust

        accounts privately held.


        Thiscompanyhasa dutyto p/ovide disclosure regarding the sale
                                   123.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 29 of 52




      activity and did not. Accounts are now in the possession

  oftrustee w ho w orked forW ilm erHale during the pale,and were transferred

  to him and notthe shareholder,aqerthe sale. Itis clearthere w as a sale

  and purchase ofthe Hale TrustAccounts,There w ere no disclosures
                       '
                   .

  made from Trustee to dat>,norfrom W ilmerHale to date regarding sale,

  and disposition ofHale accounts aqerthe sale as the acts were
                                                                      '
                           .
  deliberately done to exclude the Plaintis,who continued to Iive and w as

  ow nerofthe propedy Iocated at168 Bellingham Street,Chelsea,M a

  02150. No m ailw as eversentto this address from W ilm erHale and M ichal

  Fay w ho prevented sale ofhom e,ow nership ofa hom e w ith w heelchair

  access and paym entQfback taxes,necessary to preventforeclosure buy

  keeping and w ithholding alIassets held within the PeterR Hale Trust.

  W ells Fargo Bank,Chase Bank,C hase Bank,NA ,w ere clients nam ed on

  Silverbridge StatementofHoldings Exhibit(A). They would go on to hold
  '
      .




  accounts from the Hale Trustthathad to be transferred to them by

  W ilm erHàle w hile stating no accounts in theirnam e belongs to the Hale

  Trustthatclearly states they w ere paid stockholders ofthe Hale Trust.

      C oum pershare,AST,are transferagents. Accounts from the Hale Trust

  would be transferred to them to hold,transferorsellattheirdiscretion.
                              124.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 30 of 52




  Allcontinued to refuse sale ofstock to Plaintis ,
                                                      provide inform ation
  regarding accounts, activities involving accounts, statem ents,as w ellas

  anyandaIIactivitypedainingtotheHaleTrustpastand present.XIl
                                                 ,


  Corporations acting accordingly, aIlindividuals acted accordingly
                                                                      ,   w ho are
  nam ed Defendants to this case   .




 The Plaintif,continues to research these activities w hich are
                                                                  aIIin violation
 ùf Antifraud Prpvisions of CFR Title l7 chapter11-part240 -section
                                          -




 240.13e-3,(a)an: (1)thru 6.Private transactions by issueramliates         .




125.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 31 of 52




'

.   Vtlf'lFAILURETo upHouoA nuw oFTRusy
    '-
                                .                .




                 Plaintiffincorporate by reference the allegations ofparagraph

                 1 through 41.,as though fully setfodh herein.

                 a duty ofcare,Ioyalty and good faith in business and

                 fiduciary duty including obliéations to exercise good
                 business practices,to actesectively inthe operation of
                           :

           businessofthàicompanyandto actinthe bestinterept
           ofthe stockholderand each com pany failed to com ply

           w ith basic term s ofcorporate interests as itapplied to

           accom m odgting the needs ofthe stockholderand not

           the needs ôfthe corporation.




    126.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 32 of 52




  handled stock accounts forPlainti#,holding POA,to do

  aIlbusiness transactions forhusband,as w ellas forhusband

  acting irustee on alIaccounts.

  2.

  Hom e was foreclosed in 2015,by W ells Fargo Bank.


  3.

  By refusing access to accounts,accountholding disclosures,

  m oney owed orow ned by each accountand continuing

  to M ake decisions and open and close accounts w ithout

  permission ofplaintilts),whose ngme each account
  rem ained,disenfranchised the ow ners and leq the ow ner

  properrecours: thatwas notavailable due to Iack of

  resources held by the Defendants.



  4.

  This w as intentionaldisenfranchisem ent,a blatantdisregard

  forthe needs ofthe accountholderand causing a situation
  129.
I           Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 33 of 52
    #



        l


              forirrevocable harm to come to plaintists)as a resultof
              m oving,constanttraveling and constàptin transitby car
        1     interactingwithconstanttramd
                                             ,   to accidentrelated injury
              to doctors apps,seeking care formedicalpro:lem sthatarise
              as a resultofconstantstrain on body overthe pastsix years

              dealings with Defendantts).
        I



        1     5.
        I
        l     Plainti@ allegeseachpa@ made adecisionto refuse

        I     requests to Iiquidate accounts,continued doing business
        I
        j     witheachaccountwithout Plaintilts)approval.W ithapproval
        l
        j
        I
              noneoftheharm facedbythePlaintiffwoul
                                                  d have been
        l     encountered These w ere intentionaland reckless acts on
                          .


        1
        !     behalfofthe defendantts).Such outrageöuscondMctcaused
        1
              greatdistress em otionally as w ellas physically.



        l     6.

        j      The plaintils husbandsmentalstate decreased .
        I     130
        1          .
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 34 of 52




  7.

  AIlcom panies refused access tô accounts and assets being

  held,access to statem ents,is wellas norm alprocedure and

  protocolforthese types ofbusinesses. No exchanges

  regaréing company holdings,finandial>tatements managed by
  the m anaging padies,quarterly earnings,and share dividends

  being deposited. There w as no inform ation given re-

  grading stock options,voting options. Everything w as being

  done w ithoutconsentofshareholder.


  8.

  Letters were ignored,calls, accepted and docum ents returned
  w ith no explanation fordenialand w hen an explanation w as

  given,w hen docum entation w as provided,its was not

  acknow ledged norhonored.


  9.

   A POA ,had to m ake allaw are thatM ichaelFay acting trustee

  was acting againstwillofplaintiffts),
                                     131.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 35 of 52




  10.

         AIIcom panies exceptdefendants honored this request.



  11.


  AlIdefendants illegally used accounts to stop plaintiffts),
  from access to accountinform ation necessary to

  exercise rights ofow nership forpersonalgain and

  benefitofalIotherthan thatofthe Plaintil.



  12.

  Accordingto the WillofPeterR.Hale,(EXHIBIT B)-Page 5,
  the sole trustee. Italào clearly states that M ichaelas standby trustee.

  A trustee to fulfillobligations ifMr.Hale could not. Itis believed this

  was done in duress atthe tim e ofsigning. Itwas agreed thathis hom e

  would be m ade wheelchairaccessible,thatback taxes would be paid

  to preventfurtherfofeclosure action by Fay and Adkins w ho had controlof

  aIlmoney belonging to Mr.Hale who was unable to walk,in a wheéichaiq
   knowing alIattem pts to obtain m oney held by these individuals were in

  vain,any and aIIdocum ents were signed necessary thathe would


  132.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 36 of 52




  continue to have housing,food and basic necessities.



  13.

  Refusalto sign docum ents was notan option as M c Hale always conten

  thathe feared forhis Iife before and afterm arriage to M r.Hale.

  lllegalacts occuras a resultofSilverbridge paym ents from Silverbfidge.

  Such acts and sales are illegalaccording to

  17 CFR Part201,202,& 210. See Silverbridge statements of

   transactions found in Exhibit (B)andExhibit(C).
  M r.Fay's nam e on the Silverbridge account.,as tfustee butonly

  PeterR Hale is the Iegaltrustee. M f.Hale is currently being

  barred from closing down this accountthatwas attem pted
  closure now fortwo years unsuccessfully. M c Fay is a standby

  trustee according to M c Hales will,and standby trustees are

  active only afterthe death ofthe standing trustee. Mr.



  14.

   Hale was notdead m aking M r.Fay and W ilm erHale who owned

  Silverbridge guilty ofbuying,selling and transferofshares without
  approvalfrom Plainti: orM c Hale who did notwantto be forced

  to negotiate with Fay and second and third parties unknoWn,to


  133.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 37 of 52



  obtain Money.


  15.


  Distribution paym ents paid outon the accountw hich shows

  wastrànsferred,to Faywho paid outtothe Plaihti#,who in
  turn had to com plyto such bribery m oney from the Hale TrustFund in exchange

  forservices they required such as signing ofdeed Plainti#,in 2011,




  W ilmerCutlerPickering Hàle and DoorLLP o@ers Iegaladvisory serviceé to
  aviation,energy,financialsew ices,inform ation technology,m anufacturing,
  soO are,telecom m unications,and Iife sciences industries.The firm 's practice
  areasinclude corporate Iaw,intellectualpropel ,Iitigation,securities,antitrust
  and com petition,corporate,environm ental,bankruptçy and com m ercial,FDA ,
  internationalarbitration,trade,financialinstitutions,Iabor,tax,and realestate.Its
  clientele includes Akam aiTechnologies,Am erica O nline,Bayer,BearStearns,
  Boeing,Bose,C itigroup,CreditSuisse FirstBoston,Daim lerc hrysler,J.P.
  MorganChase,LèhmanBrothers,MorjanStanley,andVerizon
  C om m unications.W ilm erC utler Pickerlng Hale and Dorrw as founded in 2004
  through th: m ergerof Hale and D orrLLP and W ilm erC utler Pickering LLP.The
  firm is based in W ashington,D .C .w ith additionalom ces in Baltim ore,M aryland;
  Boston,M assachusetts'  ,Reston,V irginia',New York C ity;Princeton,New Jersey'   ,
  Germ any' ,London' ,and M unich.

 There is a possibilitythatmergers have been m ade necessary to change the
 nam e ofW ilm erHale to W illiam C utlerPickering Hale Door,and W ilm er
 CutlerPickering Hale. Itis notknown w hen changes were m ade and w hy
 those nam es no Iongerinclude Hale- Dorr.



                                             134.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 38 of 52




  ltis clearthatDorris used exclusively w ith W ilm erHale and Hale Door,
  and recently the Dorrhas been elim inated and the Hale nam e association
  rem ains butas with the Iàsttwo exam ples,one can assume thatthe
  nam es are associated to one person being,W illiam Cutler Pickering,w ho has
  chosen to m ake Hale inclusive w ith W illiam Cutler Pickering.O/ ces can
  be fopnd in New York,NY and W ashington,DC. Such changes have occurred
  overthe lastfive years as they did notexistin 2009,w hen Plaintiff m arried
  PeterR Hale,Son ofHale-Dorrfounder.

  Itdoes appearchairpersöns,Donald Steinberg,How ard M .Shapiro,Jamie
  Gorelick,W illiam M cLucas,Steven D .Singerstillrem ain.




  135.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 39 of 52




    $/1111.
                U N FA IR B U SIN ESS PRA C TIC ES
              (BUSINESS & Prof.Code 17200 etseq,)

              Plaintiffincorporate by refqrence the allegations ofparagraph

              1 through 36.,as though fully setfodh herein.


              A1Ioëcers ofthe companies in question,owe plaintilts)
              a duty ofcare,Ioyalty and good faith in business and

              fiduciary duty including obligations to exercise good

              business practices,to actesectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe corporation.

              There was no wayto suggestthe defendantls)would withhold
              funds from accounts. Itbecam e clearaqerweeks of


              request: to sell. The haltto accountaccess stopped aII

  117.
                                              '
                                              v      .' ''
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 40 of 52




  thoughts ofpursuing Iegalaction,a PO A and Iatera new TrustDocum ent

  and W illwould r:sultaswaysto stop defendantls)defiantand
                               '
                                        ,



  illt!tl1hIthtltil/ititpir.


  The plaintiffhad to actas padnerforM r.Hale in aIIbusiness

  transactions thereaqer. Thisj:b would nothave been accepted
  ifknow ing in advance,there w ould be a w arw ith W ilm erHale.

  NonTheL:ss,this w ould be the outcom e. This would cause

  daily activities ofthe Plaintiffto exceed the three hourthreshold

  required forpersons w ith a dlsability ofPlaintil. This causes

  greatpain and distressto eitire body ofthe Plaintil w ho had to

  exercise daily activity necessary to keep cashflow necessary to

  pay forexpenses as they applied to the Hale household.


  The unodhodox activities ofthe defendantwould cause m oving

  severaltim es to otherstates as itw as dangerous to continue

  Iiving w ithoutaccess in and outofthe hom e currently ow ned'     .




  Refusalto provide m oney to provide w heelchairaccess fora

  person w ith disabilities is a violation ofTitle 11-A m ericans W ith

  DisabilitiesActof1990 (ADA),FAIR HOUSING ACT.
  118.
'




!
,
    '
        j
        1
         .'                                                              s
                                                                         j
            Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 41 of 52

        1
        j           .                                                .                     .
        ! .             .                                    .                         .              '
        !
        I
        1                                                        .
        !     The plaintils health could notprovide fordaily assistance needed
        1
        :     for husband access in and outofhom e M r.Hale used a w heelchair&
                                                             .



        '
        j     wasconàtrictedtothehomewhi
                                       chhadnowheelchairaccess.
              The hpalth of M r.health w ould slow ly deterioratq as hopelessness w as

              feltdue to financialand health issues .Activities ofthe Defendantts)proved
        !
        i
              m entally and phypically straining forboth M r.Hale and the Plaintiff.
              This e#ectw ould increase as husbands health deterioration continued as a
        j                                               '.
        I
        I
               resultofthe currentcircumstance,a need fora permanenthome thatdid

        I     notrequire m oving each year,assisted Iiking m edicalcare as wellas
              financialuncedainties,w ould contributed to additionalm ental

              and physicalstrain as husband continued to require hospitalization w hich

              w ould Iead to his death.

        (
        i
              '                                                       .
              The W ilm qrHale Corporation and its Associates w ere fully aw are of
                                                .   '
                         .                                                         .


              detrimentalconsequencescouldresul
                                              tfrom constantfinancjajjsseourj
                                                                            ty
              cause by Iack offunds. M r.Hale had m oney to pay for24 hrAssisted

        1     Living Careforthe restofhisadultIife inOrlando Florida.The Defenhantls)
        I                                   jjg.
                                                                                           '
        l                                                                              ,




        I           .




                                                        '                                       '
                                  .                                                                 . ....
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 42 of 52




  refused to allow M r.Hale to uie m oney he rightfully owned to pay forthis
  im podantm edicalservice thatcould have m ade his Iife expectancy m uch

  Ionger. This blantentrefusplIeq the Plaintiffw ith handling aIIalairs forthe

  Hale fam ily w ith Iim itations d4e to disabilities. The refusal

  to assistfinancially w as done to cause irreparable harm to Plainti; by

  inflicting the problems thatwere m an m àde. Mr.Hale hpd enough money
  to live com fodably, having any m edicalcared ofchoice butm oney was

  being used forthe benefitofDefendantts).

  Defendantsviolated federalànd state statutes,

  G ained paym entforfees and equity w hile atthe sam e tim e

  disenfranchising the stockholderand coptinuing to

  access allaccounts and m anaging accounts in a w ay

  thatw ould enrich the com pany and notthe stockholder

  form ore than the know n ten years such activity has

  taken place instead ofclosing a1laccounts as of2010.

  AIIofficers ofthe companies in que*tion,owe plaintiits)
  a duty ofcare,Ioyalty and good faith in business and

  fiduciary duty including obligations to exercise good

  business practices,to actelectively in the operation of
  120.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 43 of 52




              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe corporation.

              DefendantsViolated federaland state statutes,such as 36(b),
              The lnvestm entCom pany Actw hich states,an investm entCo.

              has a fiduciary duty w ith respectto the receiptofcom pensation
                                                                    '
                                                   .

              forservices. Therefore,a breàch willoccurw hen the

              investm entCo., pays fees to advisors fortransactions that

              cause a depletion of assets in the accountw hen the Plaintis's

              trustee attorney is told by trustee (0)holdings exist.




  121.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 44 of 52




                                  HA R M

   There w as a Ioss ofaIIassets have resulted in a transferofassets

   from the plaintiff as a respltofa refusalto assistwith sale ofthe

   BP holdings O rany holdihgs belonging to the PeterR Hale estate.

   W ells Fargo Bank,C hase Bank and C6m putershare,cöntinue to

   transferThis accountbetween transferagents, m aking it

   impùssible to öbtain,Transferorsellthis stock atany time past

   To date.

   W ith no assets to fightthese Iarge corporatibns,they have been

   successfulIn having free reign overthis estate by selling and

   transferring aIIAssets by aIIparties involved.Together,or

   separately they have succeeded in m aking itim possible to sale

   the estate property and accouithoidings.

   After acquiring the necessary fraudulent,these individuals w ere

   able to Distribute everything to individuals oftheirchoosing.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 45 of 52




       A C LA IM FO R P U N ITIT IV E
     DA M A G ES BY INC LU D ING A
  PR O UC TIO N O F D ISC O V E RY EV ID ENC E


          DEC LA RA TO RY R ELIEF

              Plainti# incorporates by reference the allegations




              An actualcontroversy has arisen and exists between each

              party concerning the follow ing CLA IM O F LO SS:


                    Possible LostEarningp;PeterR Hale Revocable Trust-
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 46 of 52




                    Silverbridge Holdings

                    Estimgted LostRents                     $ 540,000.00


                    Transpodation Loss                      $ 50,000.00

                                  134.


                    Assisted Living                         $ 20,000.00
                    DoctorBills                             $ 10,000.00
                   LostPropedy                              $ 910,000.00
                   C helsea,M a
                   Spring,Tx
                   M iam i,FI

                    Takes                                   $    7,000.00
                    Living Expenses                          $ 100,000.00


                    TOTAL ESTIMATED LOSS                     $ 1,637.000.00


                  LO SS INC O M E
            HA LE ESTATE HO LD ING S

  UNDER FURTHER REV IEW


  NEEDS DISCO VERY TO DETERM INE


  ACTUAL LO SS /TOTAL A M O RATIZATIO N
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 47 of 52




  UNDER FURTHER REV IEW


  NE/DS DlscovERY To DETERMINE

  ACTUAL LO SS



              2.    Defendants Iack ofcom pliance to Statutes and
                         Iaws governing corporate Iaw .


              3.   any and aIiotherissues thatm ay be show n

                   according to proof.


              The plaintil requests a trialbyjury and aIlJudicial
              declarations necessary to enable both padies to

              ascedain a1Irights and duties as they pedain to

             this case.

             The Plaintil requests thatthis trialrem ain open and

              available foraIIinterested padies to view untilthis

              case has concluded.


              Plaintiffrequests sum m ons be delivered by Coud A ppointee

              orCedified M aildue to status ofPro/se filing status.
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 48 of 52




              W HEREFORE,Plaintiffts)pray forthe following relief:

              An aw ard ofcom pensatory dam ages in the am ountto be




              show n according to proof;

        2.    Declaratory reliefas required herein'
                                                  ,

        3.    Attorneys fees and costs to the extentalloFed by Iaw '
                                                                   ,

        4.    Punitive Dam ages as itapplies to Corporations and acts

              m ade by em ployees,as a C orporate em ployer,like and

              individualem ployer,m ay be held liable forpunitive

              dam ages w here there is proofofw illfuland w anton

              m isconduct,

              Reference:Schropp v.Crow n Eurocars,Inc.,654 So.2d 1158.

        5.    Suchfudheranà otherreliefasthiscoud deemsjpstand
              Proper.

        6, Such reliefforM entalA nguish,Pain Sufering

        7.    Loss O fFam ily M em ber

        8. A trialbyjury as itappliesto Florida Statute 913-
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 49 of 52




  Plaintis brings this action pursuantto the authority conferred upon itby
  Section 21(d)
  ofThe Exchange Act& Section 209 ofthe Advisors Act,15,U.S.Code 80-
  b-9
  EnforcementofSubchapter,seeking finaljudgment:(a)requiring the
  plainti: to
  disgorgeill-goQengains,(b)to pay prejudgmentinterest,(c)to pay aII
  attorney
  fees,to im pose civilm oney penalties by Defendantpursuantto
  Com pénsatory,
  Punitive,Non Econom ic and Exem plary Dam ages:
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 50 of 52




        Pursuantto the provisionà ofmtIe18-C Probate Code '
        Article 3- Probate W ills & Adm inistration
        Pad 6- PersonalRep-Appointm ent,Control&
        Term ination Authority Section 3.611
   Term ination OfAppointm entby Rem ovalCure Procedure
   Section 7.6 & 1-401 & MUPC-(Devisee)7.6 EffectOfTermination
   Regarding the above entitled action regarding petition above.

           M ichelle Hudson Hale                           -   4-1-2020
                                                                      -


                              S IG NATU RE                       DATE
                 9620 S Las Vegas Blvd #551
                               ADDRESS
                                      7143690472
                                        PHO NE

            C ERTIFIC ATE O F SERV IC E
       IHEREBYCERTIFYTHATIMAILEDACOPY6FTHISPETITIONTO
           SCHM IDT & FEDERIGO rP.C,CO UNSELLORS AT LAW
                               .
            C/O W ILLIAM H.SCHM IDT PHYLLIS H.FEDERICO

       TW O HUNDRED BERKELEY STREET         BOSTON,MA 02116

       BY - HAND DELIVE/Y          BY (X) MAILING (on   4-1-2020
                       Mlchelpe Hudson Hale
                               SIGNATURE
Case 9:21-cv-80311-AHS Document 1 Entered on FLSD Docket 02/11/2021 Page 51 of 52




              C ase References'
                              ..




     State v.Neil,457 So.2d 481 (F1a.1984);City ofMiamiM.
                                                 137.
            Cornett, 463 So.2d 399 (Fla.3DCA 1985).



             A m endm ents to this pleading w illbe m ade available to

             this coud shodly regarding Pleadings

             forany and aIIclaim s forreliefnotstated herein.




      oated yw -             ,
                             ez,% m                      o

      M ichelle Hudson Hale
      1309 G rand Avenue > 80
      M iam t Florida, 33133
      1800 87203862
      Pro/Se



                                                (p/k/
                +
                 y Po   RENEE M .LIBER
                 &     MYCOMMISSION#00945846
                '
                VCFs9# EXPIRES:January09,2024
               Gew.
                <    g'
                      . ,T.,.,,.
        .           .                  .V#2
                                          $%.
                                            9V zss
                                                 x
                                                 ax
                                                 asl.jt w v gsv. a .
    .
                    Case 9:21-cv-80311-AHS
                               zL
                                q;     .   Document 1 Entered on FLSD Docket 02/11/2021 Page 52 of 52
                                                         .

    J       z               .                                                                                                                                                                                                                                                                          +
I;:
  r'v (;
  . /
       .                                                                                                              .                                             .. v               -                ç.é                                     ..           '-        .: '                tj          )
    '
    -
                                   .
                                       !
                                       ;j
                                       l:
                                        !
                                           .
                                                                                                        @
                                                                                                                      j j
                                                                                                                        .
                                                                                                                        a
                                                                                                                      4,*
                                                                                                                        4g                   .                     .I
                                                                                                                                                                    ,
                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                   /
                                                                                                                                                                                                                                                                                                    t.  ,
'   '                   '(
                         9              è
                                        4:
                                         Rg
                                          :                                                                           .
                                                                                                                      *2
                                                                                                                       ':
                                                                                                                        %!'
                                                                                                                          i
                                                                                                                          !            P                              i                                                 b
                                                                                                                                                                                                                        Pg.
                                                                                                                                                                                                                          $POS
                                                                                                                                                                                                                             JTAIEPAI
                                                                                                                                                                                                                           -Da      D                                    D                     '
                                                                                                                                                                                                                                                                                               .'
                                                                                                                                                                                                                                                                                                '/
I.                      l . 'k  u.      1.kss .IR sF
                                               - .
                                                                                                                      .
                                                                                                                      5x
                                                                                                                       âI
                                                                                                                      : ::                                            7                                                 Q
                                                                                                                                                                                                                        jEz
                                                                                                                                                                                                                         j,
                                                                                                                                                                                                                          E
                                                                                                                                                                                                                          '
                                                                                                                                                                                                                          .R
                                                                                                                                                                                                                           ,F
                                                                                                                                                                                                                           1(
                                                                                                                                                                                                                            jIj,
                                                                                                                                                                                                                               nBEACH.FL                                 . '.         .

                        ,  .,a:
                              .y2                                                                                   '.b:   !                                                -.   ..,m .
                                                                                                                                                                             ..s,,                                      A ou
.                                                                                                                                                                                                                                                                        ,             .  .
                        (       .                                                                           .
i                       l                  -:z
                                           ! 2
                                             :       .       .                                                        !1.o':
                                                                                                                      .    i                                          I                                                    QT. .w
                                                                                                                                                                                                                                QQw                                              un- ' '
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                             '
                        ,
                        l                  jk:
                                             i                                                          .             : :;.
                                                                                                                      z                                               t         jgpc.i               334:1              :=:
                                                                                                                                                                                                                          + sM$4'rD'
                                                                                                                                                                                                                                   ;-;B                                          pos.W   c'e
                                                                                                                                                                                                                                                                                            ,.

  un/  :
    leds        12 QIE                                                                                                &@ & 'MsrrusATUSPs
                                                                                                                                      ayj.
                                                                                                                                         G0
                                                                                                                                         a M*                         I
'       etatecs
          wl  - :t
                 ë.k                                             u
                                                                 1 usp#s.
                                                                        co '   M.            LlnitcsdS/tes
                                                                                                            .         J1            IXeIICSA.N>                       1.
                                                                                                                                                                       I                                   ''                                                                                  -..,v5-k
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                      E'
                                                                                                                                                                                                                                                                                                        '
!
j
       I                                                              #                                         '
                                                                                                                 ..                                                                                                                                                                   .               z
                                                                                                                                                                                                                                                                                                      'Y
                                                                                                                                                                                                                                                                                                      q.
'                                                                                                                                                                                  ,                                                                                                                  %
1
'
$e                                                                                  .            jj
                                                                                                  p
                                                                                                  l             @                                                           ,
                                                                                                                                                                                     FROM:                                                                             . .                            :
                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                      p
        .
            .b                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                      '
1 y
  g'                                                                                                                                                                               f
                                                                                                                                                                                   t                                                                                                           1 z
                                                                                                                                                                                                                                                                                                 *
px-
  .
  b- ,                                                                                                                                                                             ,
                                                                                                                                                                                   lw
                                                                                                                                                                                      j                     ,,
                                                                                                                                                                                                                l              .                          s.a. . j<
                                                                                                                                                                                                                                                         PosmzselvlcEà ,1 a    !
I
? 7 l
  %  j                                                                                  t
                                                                                        oe
                                                                                        ,
                                                                                        x                       .
                                                                                                                                                                                  l
                                                                                                                                                                                  1 n                       Iu .
                                                                                                                                                                                                               %                                      vjsrrIs x y t
                                                                                                                                                                                                                                                                  jsps.ccM.
                                                                                                                                                                                                                                                      oaouasasssuppusqbxuxu
                                                                                                                                                                                                                                                                            f
                                                                                                                                                                                                                                                                            .  1
            ï
            a 1                                                                                                                                                                   I
                                                                                                                                                                                  tFROMI                                                                           '        : <g'
            o                                                                                                                                                                                                                                                                                  .       >.
                                                                                                                                                                                   l
            I
            w l
              I                                              .                                                                                   4.                               ;
                                                                                                                                                                                  ;!                                       -           tâ
                                                                                                                                                                                                                                        F
                                                                                                                                                                                                                                        z                                             - C
                                                                                                                                                                                                                                                                                        Xù
                                                                                                                                                                                                                                                                                         i .

'
h -
j a
  x
  > i
  #
  j                                                                '                .                                                                                             ;/ vyy                                       --                                     .'                              :
                                                                                                                                                                                                                                                                                                      2
                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                      *
            -
.
  $                                                                                                                                                                                                                                        /,7
                                                                                                                                                                                                                                             z5Jf                                                     g
                                                                                                                                                                                                                                                                                                      i
! :
1 a
   q                                                                                                                                @                                                                                          o                             z:
                                                                                                                                                                                                                                                              J                       ..
                                                                                                                                                                                                                                                                                                      s
                                                                                                                                                                                                                                                                                                      a
( j
) a;,                              *Dateofdeli
                                             veryspecifled*                                                                   #*. #.                                                                                   g.                                                                             j
                                                                                                                                                                                                                                                                                                      *
                                                                                                                                                                                                                                                                                                      z
t *
s rl 1
  o;
                                   xusps-rM cxl
                                              xor,includeutomanymajor                                                             .                                                                                   -                                                '                               B
i C
  z '
    1
    $                               intemationaldestinations.                                                                    # '                                                               To *
                                                                                                                                                                                                      .                         J                                                                     1
  P                                                                                                                                                                                                                                                                                                   o
            .           i          *Limitedinternationalinsurance.                                                                                                                                                                                                      '                              o
j .
  e                     j                                                                                                                                                                                         ;                                                    .                              :s
I 5
i J                                *Piokupavai
                                             l
                                             abl
                                               e.*                                              '                                                                                                  y7g /'                                   yo'
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              e                                                       %
l #'
'                                  *Ordersuppllesonline.*                                                                                                                                                                        ..-
                                                                                                                                                                                                                                                                             '                        4
!                                  wWhenusedIntemationally,acuspto.ms                                                                  'roschedulefree                                                                                 -
                                                                                                                                                                                                                                       '5
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                      o
                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                           .
)
t
                                       decl
                                          arationl
                                                 abelmayb'e.requl
                                                             '
                                                            -. n
                                                                 red.                                                                  packageplckup,
                                                                                                                                      gcarltjjaon ooue.                                          .
                                                                                                                                                                                                                                                       g                                       ' a
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                      s
                                                                       .

1
l                    .
                     f              *Domemtl
                                           engl
                                              u                                                                                                                                                                                    5-
                                                                                                                                                                                                                                    J (/.
                                                                                                                                                                                                                                        N                               '                             .
                                                                                                                                                                                                                                                                                                      œ
                                                                                                                                                                                                                                                                                                      6
'
                     1             EXPECTEDDELI VERYDAY:GW11/21                                                                         K                K                                                                                                                                            1
k                       1              usps T                    CKING. NUM BER                                                                    '
8                       j
                                                                           '

                                                                                                                                       .
                                                                                                                                                                                                                                                                                                      /.

'
'
(
!
l
                        l                        ascsslxssza.,c.ussz24,                      - . ...-                                                                                                                              .                 ,-. .        .

!                                                                                                                                                                                                                                                                                              .
t
        .
                V-*P                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                      ' 'WG        x .Jj
tl ..'                      + oomestlconly. x soroomesticsslpme
                                                              'nts,t
                                                                   :emaxlmum welgutIszoIuS.ForInternatlonalshipmonts.t:emaxinwm welsstls4lù!,                                                                                          .                        -11                            ..',
94I.JT'IF-u- .              .                                                                           k ' .'.....--T7:'
                                                                                                                        e?Q---!T+*-*-T-7.e-'%-7e-J.-?-       vm         . ,- t   '':                                -.' .w.m '                        ... m-.m G ry/ ''1
                                                                                                                                                             . -a
                                                                                                                                                                mx
                                                                                                                                                                 . .
                                                                                                                                                                   -.. ..                                              5*:r1 . --*e@%f!7-7T1*-77%71'.....       '.mrm
                    .v .........                                                                                                                             .
                                                                                                                                                                        . . . -.
                                                                                                                                                                               ..x&.'rw.,?t.
                                                                                                                                                                                           y-!z...;>
                                                                                                                                                                                                   ,,-p:..-.'.-...-' .$                                 -
                                                                                                                                       ..
                                                                                                                                        .                                  .c
                                                                                                                                                                            s.; .;>l
                                                                                                                                                                            :. .   t:
                                                                                                                                                                                    -'
                                                                                                                                                                                     at,:
                                                                                                                                                                                        . t,
                                                                                                                                                                                           ..j-..,
                                                                                                                                                                                                 =.
                                                                                                                                                                                                  :, .                          ;;
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 'ê           . ..-...f t) .
                                                                                                                                                                                                                                                           '. ,
                                                                                                                                                                                                                                                              r.
                                                                                                                                                                                                                                                               r..j
                                                                                                                                                                                       .
                                                                                                                                                                                       . k?< . .          a .                  .                                       .L.       .;
                                                                                                                                                                                  . ... .
                                                                                                                                                         t                             '.v
                                                                                                                                                                                         .,
                                                                                                                                                                                          .:
                                                                                                                                                                                           .'
                                                                                                                                                                                            .'
                                                                                                                                                                                             ;z ..J
                                                                                                                                                                                                  b,.
                                                                                                                                                                                                    'a
                                                                                                                                                                                                     j
                                                                                                                                                                                                     C.;.. z.
                                                                                                                                                                                                            -..
                                                                                                                                                                                                              .
                                                                                                                                                                                                              'a.
                                                                                                                                                                                                                ..''            .
                                                                                                                                                                                                                                '.. .;.
                                                                                                                                                                                                                                      '                                .'. ...
                                                                                                                                                                                                                                                                             '.                 ..
                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                .'.
                                                                                                                                                                                                                                  .. ,.                      .         u''.'':
                                                                                                                                                                                            - ' -.'. '
                                                                                                                                                                                            :,r %.?.
                                                                                                                                                                                            .
                                                                                                                                                                                                          -:'''
                                                                                                                                                                                                       u.-..-. - ;..
                                                                                                                                                                                                       '
                                                                                                                                                                                                    . .. . x. . .r              -
                                                                                                                                                                                                                                   ..,..c..    ..
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                ',            .
                                                                                                                                                                                                                                                              :        . ;  r.c.              . ''
                                                                                                                                                                                                                                                                                           ..-'...v
                                                                                                                                                                                                                                                                                           . .: ;   ,   1
                                                                                                                                                                                                                                      :. (..           v .'x.              .w- . . .1 ,. '
                                                                                                                                                                                             .. k,' ...k ...1.'z '!. . .i.. '.'. .'; .. . r <'''. n'.
                                                                                                                                                                                                             '!.       '      :    -   :         .                 . .'
                                                                                                                                                                                                                                                                      .      ).:'
                                                                                                                                                                                                                                                                                ''<.:.x...rv.,.
                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                              .. ...;.c..2:- . .>..,é-.x%..:.s...
                                                                                                                                                                                                                        ',              .'
                                                                                                                                                                                                                                J. .....2tj
                                                                                                                                                                                                                                          .yk.'
                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                ........'.'
                                                                                                                                                                                                                                                          .-....r;..,%..
                                                                                                                                                                                                                                                                       ..J:u ?v..
                                                                                                                                                                                                                                                                                .- :',..'j.h'
                                                                                                                                                                                              ' .(i    .            .  :  a         v.
                                                                                                                                                                                                                                     1  .
                                                                                                                                                                                                        .k:,.,'J. e ..'):. ..y/. .....'.I !    .
                                                                                                                                                                                                                                             . ..      v
                                                                                                                                                                                                                                                  f-.w.-.   ,. , '  1
                                                                                                                                                                                                                                                                  .. ...
                                                                                                                                                                                                                                                                       :.-.'.'...: 1L?-.-
                                                                                                                                                                                                                                                                          e' 7'             :(a
                                                                                                                                                                                           .. , 7 '                                                       ''
